Citation Nr: 0211114	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-13 882A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 7, 
1995, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 7, 
1995, for the assignment of a 50 percent evaluation for 
dysthymia with PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from June 1968 to October 1979 
and from July 1981 to August 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to an 
evaluation in excess of 30 percent for service-connected 
dysthymia and denied entitlement to service connection for 
PTSD.  The Board remanded those claims in October 1997.  
Thereafter, the RO granted service connection for PTSD based 
on the receipt of new and material evidence.  Moreover, by 
rating decision dated in December 2000, the RO increased the 
assigned disability rating for dysthymia with PTSD to 50 
percent, effective July 28, 2000.  The effective date of the 
rating increase was later revised to February 7, 1995.  The 
veteran appealed with respect to the effective date assigned 
to his 50 percent rating grant, arguing that such percentage 
should have been assigned effective back to 1991.  Given his 
"clearly expressed intent to limit the appeal" to 
entitlement to an earlier effective date for the 50 percent 
disability rating, the issue of entitlement to an evaluation 
in excess of 50 percent is not in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  

Here the Board also notes that in his appeal the veteran has 
continuously included argument that his service-connected 
psychiatric disability should have included recognition of 
PTSD as an appropriate diagnosis back to the original grant 
of service connection, September 27, 1991.  The RO has 
addressed such contention in a supplemental statement of the 
case.  The issues identified as before the Board on the first 
page of this decision reflect the above.

The Board further notes that in a decision dated in 
April 2001, the RO revised the effective date for the grant 
of TDIU benefits to October 1, 1996; the veteran initiated an 
appeal with respect to that effective date.  The RO issued a 
statement of the case on the matter in May 2002.  Thereafter, 
the veteran submitted a completed VA Form, but this was 
limited to the issue of entitlement to an earlier effective 
date for service connection for PTSD and a 50 percent rating 
for the service-connected psychiatric disability.  Since the 
issuance of the May 2002 statement of the case, neither the 
veteran nor his representative has submitted any written 
statement addressing the issue of entitlement to an earlier 
effective date for TDIU benefits.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this matter.

The Board also notes that the veteran submitted a written 
withdrawal of his appeals relevant to reopening claims of 
entitlement to service connection for hearing loss and a 
sinus disorder.  See 38 C.F.R. § 20.204 (2001).  As such, 
those matters are not further discussed herein.

The matter of entitlement to an effective date prior to 
February 7, 1995, for the assignment of a 50 percent 
evaluation for dysthymia with PTSD is discussed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's claim for service connection for PTSD was 
received on September 27, 1991.

3.  The veteran was not properly notified of the RO's June 
1992 denial of service connection for PTSD; he has 
continuously pursued entitlement to VA compensation benefits 
for such diagnosis from the September 27, 1991, date of his 
initial claim for benefits.

4.  The veteran had PTSD due to service stressors when he 
filed his claim for service connection for this disability.

CONCLUSION OF LAW

The criteria for an effective date of September 27, 1991, for 
the grant of service connection for PTSD have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran claims that the proper effective date for the 
grant of service connection for PTSD is the date of receipt 
of his claim in September 1991.  The Board has found the 
information and evidence currently of record sufficient to 
substantiate this claim.  Therefore, no further development 
is required to comply with the VCAA or the implementing 
regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1991).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2001).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.1103 (2001).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. §  
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service , or the date entitlement 
arose if a claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.

Analysis

In a rating decision dated in July 1992, the RO granted 
entitlement to service connection for dysthymia and assigned 
a 30 percent rating, effective September 27, 1991, the date 
of receipt of the veteran's claim of entitlement to service 
connection for psychiatric disability.  The RO denied 
entitlement to service connection for PTSD in the July 1992 
rating decision.  The RO notified the veteran of the July 
1992 rating decision by letter dated July 30, 1992.  In the 
notification letter the RO specified that service connection 
for a psychosis had been granted and assigned a 30 percent 
disability rating, to be paid effective October 1, 1991.  The 
RO notification letter did not inform the veteran that 
service connection for PTSD had been denied.  As such, that 
decision did not become final with respect to the matter of 
entitlement to service connection for PTSD.  See Best v. 
Brown, 10 Vet. App. 322 (1997).

In March 1994, the RO received an inquiry from the veteran 
relevant to what diagnoses were service-connected, the 
percentage rates for the service-connected disabilities, and 
the effective dates of entitlement.  A letter dated August 3, 
1994, reflects that the RO sent the veteran a copy of the 
July 1992 rating decision.  It does not appear that the RO 
sent the veteran notification of his appellate rights at that 
time.  See In Re Cox, 10 Vet. App. 361, 375 (1997) (a 
decision does not become final unless the notice informing 
the claimant of the decision includes appellate rights).  In 
any case, in a statement received August 9, 1994, the veteran 
presented argument relevant to PTSD and described the nature 
and severity of his psychiatric symptoms.  He continued to 
assert that he had PTSD that was related to service.  

In a letter dated August 29, 1994, VA informed the veteran 
that his service-connected dysthymia was evaluated as 30 
percent disabling and was evaluated under the same criteria 
as PTSD.  VA advised the veteran to submit any evidence that 
would support a change in his overall disability evaluation 
or that would show a causal link between PTSD and service.  
On February 7, 1995, the RO received a statement in which the 
veteran again evidenced his intent to pursue benefits for 
PTSD, and to obtain a higher evaluation for his psychiatric 
disability.  He has continuously pursued that claim since 
that time.

The veteran contends that the effective date for the grant of 
service connection for PTSD should be back to September 27, 
1991, the date of receipt of his claim for VA compensation 
benefits based on psychiatric disability and the effective 
date assigned for the grant of service connection for 
dysthymia.  The Board concurs.  Although the RO denied 
service connection for PTSD in the June 1992 rating decision, 
as correctly pointed out by the veteran, the notification 
letter did not advise him that service connection for PTSD 
had been denied.  Moreover, even when the RO sent the veteran 
a copy of the June 1992 rating decision in August 1994, the 
RO did not then advise the veteran as to appellate rights.  
Rather, the veteran has continuously submitted evidence and 
argument in support of his claim of entitlement to service 
connection for PTSD and neither the June 1992 rating decision 
nor any later decision relevant to PTSD became final.  
38 U.S.C.A. § 7105(c) (West 1991).

The Board also notes that the medical evidence of record 
includes statements from a private psychiatrist diagnosing 
PTSD related to events of service in or prior to October 
1991.  Although VA examination reports dated in November 1991 
and January 1992 failed to result in a diagnosis of PTSD, 
later records, both VA and private, continue to show 
diagnoses of service-related PTSD.  The Board also notes as 
relevant that this veteran is a combat veteran.  The law 
provides that the effective date for a grant of service 
connection is the later of the date entitlement arose or the 
date of receipt of claim.  38 C.F.R. § 3.400.  In this case, 
the first claim of entitlement to compensation benefits based 
on PTSD was received September 27, 1991, and thus, even if 
properly diagnosed prior to that time, September 27, 1991, is 
the appropriate effective date for the grant of service 
connection for PTSD.  There is no basis in the record for 
assignment of an effective date prior to September 27, 1991, 
in that there is no evidence, and the veteran does not argue, 
that an earlier claim for VA compensation benefits based on 
psychiatric disability, to include PTSD, was filed.  


ORDER

Entitlement to an effective date of September 27, 1991, for 
the grant of service connection for PTSD is granted.


REMAND

In light of the Board's decision herein above, remand is 
warranted to allow for RO consideration of the propriety of 
the rating to be assigned to service-connected psychiatric 
disability (properly characterized as dysthymia with PTSD) 
during the period September 27, 1991, to February 6, 1995.

Accordingly, the claim is returned for the following:

The RO should review the entire record 
and consider the propriety of the 
percentage rating(s) to be assigned to 
service-connected dysthymia with PTSD for 
the period September 27, 1991, to 
February 6, 1995.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought on appeal (assignment of a 50 
percent rating back to September 27, 
1991) is not granted to the satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case containing all relevant laws and 
regulations, and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court)  for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

